DETAILED ACTION
This office action is in response to communication filed on 7 February 2022.

Claims 1 – 20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13, and 19 recite the limitation "the second attribute of the first user.”  There is insufficient antecedent basis for this limitation in these claims.

Claims 2 – 12, 14 – 18, and 20 are similarly rejected for their dependence on rejected base claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. Independent claims 1 and 13 recite providing a platform, importing financial data for users with an account with the platform, receiving a request for benchmarking user attributes including user data that includes their imported financial data and account data, access the user data, identify similar users subscribed to the platform that have attribute value similar to user second attribute, identifying a value of first attribute for a set of similar users, determining a statistical value based on values of first attribute for first set similar users, setting a benchmark of first attribute based on statistical value, and sending the benchmark of the first attribute for presentation in the platform. Dependent claims further describe displaying attributes and benchmarks, averaging values, values displayed, comparing benchmarks, sending notification, setting and sending geographical benchmark, types of attributes, analyzing benchmarks, sending alerts, and selecting users.  These claims describe methods of organizing human activity, as that includes following rules or instructions.  Certain methods of organizing human activity is a grouping defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to a simple implementation of the abstract ideas on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a platform, cloud computing environment, data center, virtual machines, client device, network, user interface, computer processors, and memory are merely utilized in a simple automation of computer activity that is well-understood, routine, and conventional.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 are both identified as similarly claiming storage and retrieval of information in memory as in Applicant’s current claims.

Applicant could mirror independent claim 19 in claims 1 and 13 to overcome this rejection.  Alternatively, Applicant could include the limitations of claim 2 in all independent claims to overcome this rejection.

Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623